212 F.2d 792
Lambros G. METRAKOS, Plaintiff-Appellant,v.NEW YORK CENTRAL RAILROAD CO., The Cleveland Union Terminals Company, Defendant-Appellee.
No. 11933.
United States Court of Appeals Sixth Circuit.
April 8, 1954.

Appeal from the United States District Court for the Northern District of Ohio; Freed, Judge.
Sindell & Sindell, Maurice Wolkoff, Cleveland, Ohio, of counsel, for appellant.
Paul Lamb, Cleveland, Ohio, for appellees.
Before SIMONS, Chief Judge, ALLEN, Circuit Judge, and FORD, District Judge.
PER CURIAM.


1
Upon consideration of the briefs and record in the above cause and the oral argument of the counsel therein, and perceiving no prejudicial error at the trial below, either preserved by timely objections at the trial or otherwise appearing, and the cause having been fairly submitted to the jury with a verdict for the defendant of no cause of action being by it returned,


2
It is hereby ordered that the judgment below be and it is hereby


3
Affirmed.


4
See, also, D.C., 12 F.R.D. 177.